ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Claim 1 has been amended to differentiate the benzoxazine compound before and after curing. Amended claim 1 now recites ‘a resin transfer molded benzoxazine composite material, the molded benzoxazine consisting of a cured benzoxazine compound and a reinforcing fiber, the reinforcing fiber being present in an amount in a range from about 45 to about 70 weight % (wt.%) based on a total weight of the resin transfer molded benzoxazine composite material; wherein the heat shield forms at least part of a thermal protection system and is formed by a resin transfer molding method comprising: adding the a benzoxazine compound to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.’ To form the resin transfer molded benzoxazine composite material, a benzoxazine compound is cured to form a cured benzoxazine compound in the composite” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments are noted. However, the amendment will not be entered at this time.

Applicant argues, “With regard to claims 6 – 12 and 14 – 16, claims 6, 7, 10 – 12, and 19 are amended to recite that the benzoxazine compound is the cured benzoxazine compound. Applicant respectfully traverses on the grounds that claim 8 do not refer to a benzoxazine compound. Claim 9 is amended to recite that the benzoxazine compound is the benzoxazine compound (before curing) and includes a benzoxazine-containing monomer. Claims 14 and 15 are not amended, as they are accurate as currently claimed and intended to refer to the benzoxazine compound before curing. Claim 16 is cancelled, rendering this rejection moot. In view of the above amendments and remarks, reconsideration and withdrawal of the rejections are respectfully requested” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Regarding claims 6, 7, 10 – 12 and 19, Applicant's arguments are noted. However, the amendment will not be entered at this time.
Regarding claim 8, Applicant is correct. Claim 8 does not refer to benzoxazine. However, claim 8 is dependent on claim 1 and the amendment of claim 1 will not been entered at this time. Therefore, the rejection under 35 U.S.C. 112(b) is maintained.
With regard to claims 16 – 17, the amendments will not be entered at this time.
Additionally, Applicant’s specification does not support Applicant’s claim 20 limitation of the “the resin transfer molded benzoxazine composite material comprises about 35 to about 99 wt.% of the (uncured) benzoxazine compound.” Amendment of claim 20 is requested.

Applicant argues, “Kawabe does not disclose or otherwise render obvious a heat shield comprising a resin transfer molded benzoxazine composite material consisting of cured benzoxazine compound and a reinforcing fiber. Even if the composition in Kawabe include a cure benzoxazine compound an reinforcing composite, which Applicant does not concede, the composite require other polymers and resins, including an aromatic polyester (A), an epoxy resin (D), and a curing accelerator (E). Kawabe, abstract. Therefore, because the compositions in Kawabe include components not specified in claim 1, Kawabe does not disclose or otherwise render obvious a resin transfer molded benzoxaizne composite material consisting of a cured benzoxazine compound and a reinforcing fiber” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: As discussed above, the amendment will not be entered at this time.

Applicant argues, “Without conceding to the contentions in the Office Action, and in an effort to expedite prosecution, claim 1 has been amended. As amended claim 1 recites, 
A heat shield, comprising:
a resin transfer molded benzoxazine composite material, the resin transfer molded benzoxazine composite material consisting of a cured benzoxazine compound and a reinforcing fiber, the reinforcing fiber being present in an amount in a range from about 45 to about 70 weight % (wt.%) based on total weight of the resin transfer molded benzoxazine composite material;
wherein the heat shield forms at least part of a thermal protection system and is formed by a resin transfer molding method comprising:
adding a benzoxazine compound to a preformed fiber structure of the reinforcing fibers in a mold; and
curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.
Brady does not disclose or otherwise render obvious at least the above emphasized features of claim 1” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: As discussed above, the amendment will not be entered at this time.

Applicant argues, “The compositions in Brady are rolled to provide a thin, uniform thickness and optionally further drawn to provide an elongated fiber like structure. Brady, para. 0044, 0045. The rolling process in Brady is required to reduce the thickness and orient the fibers, and optionally drawing is performed to ‘extend’ and further orient the fibers. Id. Although Brady is silent with respect to thickness of the resulting composite material, because of the process used, one of ordinary skill in the art would understand that Brady is forming either very thin, inform sheets of composite material, or elongated fibers.
“Brady provides no guidance or suggestion to form a heat shield comprising a resin transfer molded benzoxazine composite material, wherein the heat shield forms at least part of a thermal protection system and is formed by a resin transfer molding method comprising: adding the a benzoxazine compound to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form aa cured benzoxazine compound in the resin transfer molded composite material” (Remarks, Pg. 11).

First, as previously discussed, Applicant’s specification, paragraph [0037] teaches, “the reinforcing fibers may include long fibers that have been pulled [elongated] into alignment in substantially one direction.” Therefore, Applicant’s method limitations of the claimed product appears to be same or similar to that of the prior art, although produced by a different process.
Second, as evidenced by Rossell, pgs. 12 – 13, resin composite layers comprising unidirectional (elongated) fibers can be formed using a resin transfer molding (RTM) process, which requires adding a fiber preform to a mold before injection of a liquid resin into said mold. Therefore, Applicant’s method limitations of the claimed product appears to be same or similar to that of the prior art, although produced by a different process.
Third, Applicant’s claimed resin transfer molding (RTM) method involves injecting liquid between a top mold and a bottom mold. Therefore, the composite form from such a method would take the shape of the top and bottom mold surfaces. As such, the RTM method does not preclude a composite comprising a thin, uniform thickness.

Applicant argues, “Ward does not remedy the deficiencies of Brady and is likewise silent with respect to these features” (Remarks, Pg. 12).
Applicant argues, “Whiter does not remedy the deficiencies of Brady and is likewise silent with respect to these features” (Remarks, Pg. 12).
Applicant argues, “Peters does not remedy the deficiencies of Brady and/or Kawabe and is likewise silent with respect to these features” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781